930 F.2d 919
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.John Bruce HUBBARD, Defendant-Appellant.
No. 91-1157.
United States Court of Appeals, Sixth Circuit.
April 10, 1991.

Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Defendant appeals the denial of his fourth motion to adjourn his criminal trial that was scheduled to begin on January 30, 1991.  The trial proceeded as scheduled and resulted in a guilty verdict on February 12, 1991.  Defendant's sentencing has been scheduled for March 21, 1991.


2
This court has a duty to consider sua sponte whether appellate jurisdiction is properly invoked.    Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 740 (1976);  Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam).  The order denying the motion to adjourn is not a final decision appealable under 28 U.S.C. Sec. 1291 and, consequently, this court lacks jurisdiction in this matter.


3
The requirement of finality is particularly stringent in criminal cases.    Abney v. United States, 431 U.S. 651, 657 (1977).  As a general rule, a defendant in a criminal action must raise all claims of error in a single appeal following conviction and the imposition of sentence.    Midland Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989).  The order appealed from here is not a collateral order that may be appealed under the narrow exception to the final judgment requirement.    See Midland Asphalt Corp. v. United States, supra;  United States v. Davis, 873 F.2d 900, 908 (6th Cir.), cert. denied, --- U.S. ----, 110 S. Ct. 292 (1989).  The order can be effectively reviewed on appeal from the final judgment.  See, e.g., United States v. Sawyers, 902 F.2d 1217, 1219 (6th Cir.1990).


4
It therefore is ORDERED that this action is dismissed sua sponte for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  Such dismissal is without prejudice to defendant's right to pursue any appeal available to him after entry of final judgment.